Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because element 30 in Fig. 8G should be “140” and because element 832 in Fig. 8G should be deleted.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 14-19 are objected to because each claim should have a comma inserted between the claim number recited in their respective preamble and the following “wherein”.  
Claim 17 is objected to because “the vehicle” in line 2 should be --a vehicle--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asaba (U.S. 4,512,152).
Re claim 13:
Asaba discloses a system (Fig. 1) comprising: 
a turbocharger (19, turbocharger - Col. 3, Line 55) comprising a turbine portion (18, turbine stage - Col. 3, Line 57) and a compressor portion (22, compressor stage - Col. 3, Line 55); 
an engine (11, engine - Col. 3, Line 40) comprising a throttle body (32, throttle valves - Col. 4, Lines 1-2 (see Fig. 3)); 
a boost box (29, plenum chamber - Col. 3, Line 67 (a type of boost box as shown in Fig. 1)); 
a bypass path (53, atmospheric air bypass conduit - Col. 5, Lines 19-20) coupling the boost box (29) to ambient air outside the boost box (29)(see Fig. 1 and Col. 5, Lines 10-23); 
a one way valve (54, one or more check valves - Col. 5, Line 24) coupled in the bypass path (53)(see Figs. 1-2 (element 54 is shown coupled in element 53)) communicating air through the one way valve (54) when a first pressure in the boost box (29) is lower than air pressure outside the boost box (29)(Col. 5, Lines 24-53 - “…At such times as the turbocharger compressor stage 22 is not delivering any significant boost, the pressure in the plenum chamber 29 will be less than atmospheric due to the successive intake strokes of the cylinders 12. Under these conditions, the valve elements 56 will open due to the pressure difference across them…”).
Re claim 14:
Asaba discloses the system (Fig. 1) set forth in claim 13 (as described above) wherein the bypass path (53) bypasses the compressor portion (22) by providing an alternate air path (see Fig. 1 at elements 24 and 53 (a type of alternate air path is shown between 24 and 53 to 37)) to the throttle body (32).
Re claim 15:
Asaba discloses the system (Fig. 1) set forth in claim 13 (as described above) wherein the bypass path (53) is formed by a duct (see Fig. 1 at element 53 (a type of duct is shown, and per Col. 5, Lines 19-20, element 53 is an atmospheric air bypass conduit)) fluidically coupled to the boost box (29)(see Fig. 1 - element 53 is shown coupled to element 29).

    PNG
    media_image1.png
    735
    910
    media_image1.png
    Greyscale

Re claim 16:
Asaba discloses the system (Fig. 1) set forth in claim 15 (as described above) wherein the duct (at 53) communicates ambient air to the boost box (29) from an upper plenum (Modified Fig. 1 above - A (person having ordinary skill in the art would recognize element A as a type of upper plenum))(see Modified Fig. 1 above and Col. 5, Lines 18-23).
Re claim 19:
Asaba discloses the system (Fig. 1) set forth in claim 13 wherein the bypass path (53) is disposed on a rearward facing surface (Modified Fig. 1 above - B (person having ordinary skill in the art would recognize element B as a type of rearward facing surface)) of the boost box (29)(see Modified Fig. 1 above - element 53 is shown disposed on element B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Asaba (U.S. 4,512,152) as applied to claim 15 above, in view of Glugla et al. (U.S. 2014/0158089).
Re claim 17:
Asaba discloses the system (Fig. 1) set forth in claim 15 (as described above) wherein the duct (at 53) communicates ambient air to the boost box (29)(see Modified Fig. 1 above and Col. 5, Lines 18-23).
Asaba fails to disclose wherein the duct communicates ambient air from outside the vehicle.
Glugla teaches communicating ambient air from outside of a vehicle (see Fig. 2 at element 216 and Para 24 - “…second air duct 208 (also referred to as the cool air duct) may draw in cooler, or less warmed, air from another location further from the exhaust manifold, such as outside the vehicle. For example, vehicle 202 may include a front end with a grille. The grille may include grille shutters 214 which allow cool air 216 from outside to enter the vehicle 202. The cool air 216 may enter the engine intake through second air duct 208. In this way, cooler intake air may be drawn from an external air flow, into the second air duct 208…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the duct communication of Asaba after that of Glugla for the advantage of providing cooler air (Glugla - Para 24) to increase borderline knock limit (Glugla; Para 28).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Asaba (U.S. 4,512,152) as applied to claim 15 above, in view of Frangesch et al. (U.S. 5,197,426).
Re claim 18:
Asaba discloses the system (Fig. 1) set forth in claim 15 (as described above).
Asaba fails to disclose wherein the duct is formed by an outer wall of a fuel tank.
Frangesch teaches wherein a duct (39, air inlet tube - Col. 4, Line 28 (a type of duct as shown in Fig. 2)) is formed by an outer wall (41, bottom surface - Col. 4, Line 29 (a type of outer wall as shown in Fig. 2)) of a fuel tank (10, integral housing - Col. 4, Line 20 (a type of fuel tank as it integrally includes element 18 which is a fuel tank per Col. 4, Lines 7-8))(see Fig. 2 - element 39 is shown formed by element 41 (see Col. 4, Lines 6-12 and 27-29)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the duct of Asaba after that of Frangesch (thereby forming the duct of Asaba in an outer wall of a fuel tank as taught by Frangesch) for the advantage of reducing manufacturing and assembly costs (Frangesch; Abstract - “…integral plastic housing integrates the blower housing, air filter housing, fuel tank, starter rewind housing, carburetor, primer bulb assembly and brake cover into a single unit to reduce the manufacturing and assembly costs…”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Keller (U.S. 3,868,822).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        10/7/22